 

Exhibit 10.7

 

September 18, 2019

 

James Schoeneck

4748 Plummer Court

San Diego, California 92130

 

Dear Jim,

 

FibroGen, Inc. is pleased to offer you the position of Interim Chief Executive
Officer. The effective date ("Effective Date") of your employment was August 26,
2019.

 

The terms of this offer of employment are as follows:

 

1.

Compensation. Per approval of the FibroGen Compensation Committee on September
18, 2019 FibroGen will pay you a salary of $66,666 semi-monthly (equivalent to
$1,600,000 per year), payable in periodic installments on our regular paydays in
accordance with FibroGen's standard payroll policies. Your salary will be payed
retroactively to August 26, 2019. The position is classified as exempt and
therefore not eligible for overtime pay. The first and last payment by FibroGen
to you will be adjusted, if necessary, to reflect a commencement or termination
date other than the first or last working day of a pay period.

 

2.

Stock Options and Restricted Stock Units. Per approval of the FibroGen
Compensation Committee on September 18, 2019, you have been granted the
following equity incentive grants pursuant to the terms and conditions of the
Equity Plan (the “Equity Plan”), as may be amended or modified from time to
time:

 

•

a stock option to purchase 97,100 shares of FibroGen's Common Stock with an
exercise price set at the fair market value on the date of grant (“Stock
Options”); and

 

•

a grant of 57,300 restricted stock units relating to shares of FibroGen’s Common
Stock (“RSUs”).

 

The vesting schedule for the above equity awards will be as follows:

 

50% of the Awards shall vest, subject to continued service as Interim CEO, on
the earlier of February 26, 2020 or the hiring of a new CEO, and

 

50% shall vest on August 26, 2020, subject to continued service as Interim CEO,
provided that if your Interim CEO service terminates between February 26, 2020
and August 26, 2020, the Awards vest pro-rata at the time service terminates
based on the number of months of Interim CEO service past February 26, 2020
(rounding up for partial months) as a fraction of the 6-month period

 

The actual number of shares subject to the grant hereunder may be adjusted, if
required, for events such as stock splits, stock dividends, etc. pursuant to the
Equity Plan.

 

Expenses. FibroGen will reimburse you for:

 

o

Lodging and related household/incidental expenses in San Francisco

 

o

Airfare and ground transportation, including car rental expenses if needed,
while traveling to/from and within San Francisco

 

o

Meals and groceries while in San Francisco or in transit

 

o

Any business related expenses will be covered by FibroGen as would normally be
covered as an employee of the company

 

Additionally any expense that is deemed taxable will be grossed up as part of
the agreement.

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.7

 

3.

Benefits. During the term of your employment, you will be eligible to
participate in FibroGen’s benefits program, which may include FibroGen's
vacation benefits of 4 weeks’ vacation per service year and other employee
benefits such as medical, vision and dental health insurance, covering employees
and officers. These benefits may be modified or subject to change from time to
time. A copy of FibroGen's current benefits summary has been provided to you.

 

4.

Employment Eligibility. You will also be required to sign the Employment
Eligibility Verification (Form I-9).

 

5.

Proprietary Information. You will abide by FibroGen’s strict company policy that
prohibits any new employee from using or bringing with them from any prior
employer any proprietary information, trade secrets, proprietary materials or
processes of such former employers. Moreover, because FibroGen’s proprietary
information is extremely important, this offer of employment is expressly
subject to your execution of the enclosed Confidential Information, Secrecy and
Invention Agreement for Employees.

 

6.

At Will Employment. You should be aware that your employment with FibroGen is
for no specified period and constitutes "at-will" employment. As a result, both
FibroGen and you are free to terminate the employment relationship at any time,
for any reason or for no reason, and with or without advance notice. The
changing needs of FibroGen could also result in changes to certain aspects of
your employment, such as compensation, responsibilities, location, etc. These
provisions expressly supersede any previous representations, oral or written.
Your at-will employment cannot be modified or amended except by written
agreement signed by both you and the Chair of the Board of Directors of
FibroGen.

 

7.

Arbitration. Any dispute or claim, including all contract, tort, discrimination,
and statutory claims, arising under or relating to your employment or
termination of your employment with FibroGen (“Arbitrable Claim(s)”) shall be
resolved by arbitration. “Arbitrable Claims” shall not include: (1) claims under
applicable workers’ compensation law, (2) unemployment insurance claims, and (3)
any disputes or claims relating to or arising out of the misuse or
misappropriation of trade secrets. You and FibroGen hereby waive any rights each
may have to a jury trial in regard to Arbitrable Claims. Arbitration for
Arbitrable Claims will be conducted by the American Arbitration Association
(“AAA”) in San Francisco (or other mutually agreed upon city) under the
Employment Arbitration Rules and Mediation Procedures (“AAA Rules”). The AAA
Rules are available at
https://www.adr.org/sites/default/files/EmploymentRules_Web_0.pdf, or can be
obtained by contacting the FibroGen Human Resources department or by calling AAA
at 800-778-7879. FibroGen will pay the fees and costs of the arbitrator. The
arbitrator shall have the same authority as a court to award equitable relief,
damages, costs, and fees (excluding the costs and fees for the arbitrator) as
provided by law for the particular claims asserted. The arbitrator shall also
have exclusive authority to rule on his or her own jurisdiction, including any
objections with respect to the existence, scope, enforceability or validity of
the arbitration agreement. Such arbitration shall be final and binding on the
parties and shall be the exclusive remedy for Arbitrable Claims.

 

In the event of conflict between the terms contained in this offer letter and
any other document, the terms of this offer letter (including any amendment to
this letter) shall control. FibroGen reserves the right to amend the terms
contained in this offer letter from time to time.

 

Enclosed are two original copies of this offer letter. If all of the foregoing
terms are satisfactory and acceptable to you, please sign each original and (i)
return one to me within in the enclosed envelope, and (ii) save the other
original for yourself. Please also complete the following enclosed forms and
return them to me with your countersigned offer letter:

 

•

FibroGen Arbitration Agreement

•

Confidential Information, Secrecy and Inventions Agreement

 

 




 

--------------------------------------------------------------------------------

 

Exhibit 10.7

 

Please do not hesitate to contact me should you have any questions or if I can
be of additional assistance. Thank you.

 

Sincerely,

 

 

 

/s/ Richard Farley

Richard Farley

Vice President, Human Resources

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

/ s/ James Schoeneck

 

10/3/19

James Schoeneck

 

Date

 

 

 

 

Enclosures:

FibroGen Arbitration Agreement

Confidential Information, Secrecy and Inventions Agreement

Duplicate Letter

 